DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 18 and 20 have been amended. No claims have been added or cancelled. Claims 1-4, 6, 8-14 and 18-27 are pending.

Response to Arguments
Applicant's arguments filed on Mar 29, 2021 have been fully considered but they are not persuasive.
The Applicant alleged that the combination of Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015) in view of Choi et al (US 20160285663 A1, Priority Date: February 4, 2016) fails to teach or suggest “determining whether to select a single carrier (SC) mode or an Orthogonal Frequency Division Multiplexing (OFDM) mode for transmission of the symbols; on condition that the SC mode is selected:” in claim 1. 
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Lee’076, You et al (US 20150280876 A1) and Choi’663 discloses the amended claim limitations of claim 1.
To be noticed further, applicant alleged that “Lee '076 only contemplates the use of an OFDM Application No. 16/300,266Docket Ref.: 2016P00416WOUS (formerly 13105US02)mode”. The examiner respectfully disagrees because Lee '076 teaches: “The technology described below can be used in various wireless communication systems such as …single carrier frequency division multiple access (SC-FDMA)” (par 0038). You’876 teaches similar 
In view of the above, the Examiner respectfully submits that the combination of Lee’076, You’876 and Choi’663 teaches the amended claim limitations as embodied in claim 1. The same conclusion applies to claim 20 which recites similar claim limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150304076 A1, Priority Date: Jun 26, 2015) in view of You et al (US 20150280876 A1), and further in view of Choi#1 et al (US 20160285663 A1, Priority Date: February 4, 2016).

Regarding claim 1 (Currently Amended), Lee’076 discloses a method implemented by a wireless transmit/receive unit (WTRU) for transmission of symbols over a plurality of single carrier (SC) channels (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), comprising: 
receiving, at the WTRU, a set of bits (see, Fig. 9, receives bit-stream at transmitter (UE), par 0108 and 0111); 
on condition of the SC mode (see, wireless communication systems applies to single carrier frequency division multiple access (SC-FDMA), par 0038);
generating at least two complex-valued symbols based on the set of bits using a pipelined modulation (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124. Noted: simultaneously transmit multiple spatial streams through Tx antennas using modulation scheme in fig.10 and thus a pipelined modulation, par 0124, 0128) at least in part by (i) mapping the set of bits to a first symbol using a first constellation mapping associated with a first constellation and (ii) mapping the set of bits to a second symbol using a second constellation mapping associated with a second constellation (see, Fig. 10, each of the modulation mappers coupled with respective scrambles generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword which processed by channel encoder from information bits, paragraph 0122-0124, Noted: size of the encoded bit could be various according to the size of information bit, each encoded bit referred to as a codeword, and thus variable codewords corresponding to variable sized encoded bits processed by scramblers, par 123. Noted further: each of the Q channel encoders of information processor is configured to receive information bit, par 0122), 
wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124); 
selecting a first channel resource in a first SC channel for the first symbol and selecting a second channel resource in a second SC channel for the second symbol (see, Fig.9, Nt resource element mappers receive the respective Nt transmit streams for respective symbols from information processor, one or more resource blocks may be allocated and configured for information transmission and transmitter use single carrier, par 0096, 0113-0114, 0116, 0141. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113. Noted further: resource block includes a plurality of subcarriers in the frequency domain in 802.11 (Wi-Fi) or IEEE 802.16 (WiMAX) system for OFDM symbols and transmitter may use single carrier, therefore subcarrier corresponding to single carrier channel,  par 0038, 0048 and 0116 )
transmitting, by the WTRU, (1) a first transmission of the first symbol using the selected first channel resource and a second transmission of the second symbol using the selected second channel resource (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas, selection from a plurality of sub-bands, par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113), 
wherein the first transmission of the first symbol and the second transmission of the second symbol are  at least spatially offset from each other (see, Fig. 9, Nt transmit streams are respectively transmitted through the Nt Tx antennas, par 0127. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113).
Lee’076 discloses all the claim limitations but fails to explicitly teach:
determining whether to select a single carrier (SC) mode or an Orthogonal Frequency Division Multiplexing (OFDM) mode for transmission of the symbols; 
on condition that the SC mode is selected.
wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation. 

see, fig. 1 and 7, wireless communication system of transmitting device 10 and the receiving device 20 transmits and receives radio signals using radio frame structure, par 0052 and 0100) discloses:
determining whether to select a single carrier (SC) mode or an Orthogonal Frequency Division Multiplexing (OFDM) mode for transmission of the symbols (see, UE detects and decodes PDCCH (DCI) for modulation scheme about OFDM or SC-FDMA from specific DL subframe, par 0073-0074 and 0114. Noted, OFDM or SC-FDM modulation will be applied as shown in fig. 8, par 0107-0118); 
on condition that the SC mode is selected (see, transmitting by SC-FDMA modulation scheme, par 0114-0115, 0117).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by You’876 into that of Lee’076. The motivation would have been to process the physical channel by defining a processing procedure (par 0107).
The combination of Lee’076 and You’876 discloses all the claim limitations but fails to explicitly teach: wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation. 

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation (Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Choi#1’663 into that of Lee’076 modified by You’876. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).

Regarding claim 2 (Previously Presented), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the first SC channel and the second SC channel have a same center frequency (Note:  OFDM baseband signal converted into radio signal by performing up-conversion at a carrier frequency and multiple spatial streams are transmitted by using the same time-frequency resource, paragraph 0116 and 0129-0130) and the first channel resource is a first spatial stream of a MIMO transmission and the second channel resource is a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0127, 0148-0150).

Regarding claim 3 (Previously Presented), Lee’076 discloses the method of claim 2 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the second channel resource is temporally offset from the first channel resource (see, CDD(Cyclic Delay Diversity) can be used for MIMO when rank is great than 1, paragraph 0100, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).

Regarding claim 4 (Previously Presented), Lee’076 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the first SC channel and the second SC channel have different center frequencies and together constitute a carrier-aggregated channel (see, multiple carriers can exist in the multiple antenna system, multiple carrier system supports carrier aggregation, paragraph 0214).

Regarding claim 20 (Currently Amended), Lee’076 discloses a wireless transmit/receive unit (WTRU) configured to transmit symbols over a plurality of single carrier (SC) channels (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), comprising: 
a processor (see, fig. 9, information processor 110, par 0109) configured to;  7Application No. 16/300,266 Docket Ref.: 2016P00416WOUS (formerly 13105US02) 
receive a set of bits (see, Fig. 9, receives bit-stream at transmitter (UE), par 0108 and 0111), 
on condition of the SC mode (see, wireless communication systems applies to single carrier frequency division multiple access (SC-FDMA), par 0038);
generate complex baseband symbols from the set of bits (see, Fig.9-10,  information processor of transmitter(UE) generates Nt transmit complex-valued symbols from the bit stream of information using a modulation scheme, par 0108, 0111-0112, 0118, 0124) at least in part by (i) mapping the set of bits to a first symbol using a first constellation mapping associated with a first constellation and by (ii) mapping the set of bits to a second symbol using a second constellation mapping associated with a second constellation (see, Fig. 10, each of the modulation mappers coupled with respective scrambles generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword which processed by channel encoder from information bits, paragraph 0122-0124, Noted: size of the encoded bit could be various according to the size of information bit, each encoded bit referred to as a codeword, and thus variable codewords corresponding to variable sized encoded bits processed by scramblers, par 123. Noted further: each of the Q channel encoders of information processor is configured to receive information bit, par 0122), 
wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points (see, Fig. 10, each of the modulation mappers generates complex-valued modulation symbols using respective configurable modulation scheme for each codeword, Modulation mapper generate modulation symbol by mapping the scrambled bit for the codeword to a symbol for representing a location on a signal constellation and scrambled bit was processed by channel encoder and scrambler from information bits, par 0122-0124), and 
select a first channel resource in a first SC channel for the first symbol and a second channel resource in a second SC channel for the second symbol (see, Fig.9, Nt resource element mappers receive the respective Nt transmit streams for respective symbols from information processor, one or more resource blocks may be allocated and configured for information transmission and transmitter use single carrier, par 0096, 0113-0114, 0116, 0141. Noted: resource element mapper #n is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113. Noted further: resource block includes a plurality of subcarriers in the frequency domain in 802.11 (Wi-Fi) or IEEE 802.16 (WiMAX) system for OFDM symbols and transmitter may use single carrier, therefore subcarrier corresponding to single carrier channel,  par 0038, 0048 and 0116); and 
transmitter circuitry (see, Fig. 9, Nt Tx antennas 190-1, . . . , 190-Nt, par 0109) configured to transmit (1) a first transmission of the first symbol using the selected first channel resource and a second transmission of the second symbol using the selected second channel resource (see, Fig. 11, information bits processed by layer mapper, precoder and resource element mappers and then transmitted by antennas, selection from a plurality of sub-bands, par 0076, 0116-0117, 0134-0142. Noted: resource element mapper #n  is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113), 
wherein the first transmission of the first symbol and the second transmission of the second symbol are channel resource is at least spatially offset from each other the second channel resource (see, Fig. 9, Nt transmit streams are respectively transmitted through the Nt Tx antennas, par 0127. Noted: resource element mapper #n  is configured to map the transmit stream #n to resource elements in a resource block allocated for information transmission, par 0113).
Lee’076 discloses all the claim limitations but fails to explicitly teach:
determine whether to select a single carrier (SC) mode or an Orthogonal Frequency Division Multiplexing (OFDM) mode for transmission of the symbols: 
on condition that the SC mode is selected. 


However You’876 from the same field of endeavor (see, fig. 1 and 7, wireless communication system of transmitting device 10 and the receiving device 20 transmits and receives radio signals using radio frame structure, par 0052 and 0100) discloses:
determining whether to select a single carrier (SC) mode or an Orthogonal Frequency Division Multiplexing (OFDM) mode for transmission of the symbols (see, UE detects and decodes PDCCH (DCI) for modulation scheme about OFDM or SC-FDMA from specific DL subframe, par 0073-0074 and 0114. Noted, OFDM or SC-FDM modulation will be applied as shown in fig. 8, par 0107-0118); 
on condition that the SC mode is selected (see, transmitting by SC-FDMA modulation scheme, par 0114-0115, 0117).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by You’876 into that of Lee’076. The motivation would have been to process the physical channel by defining a processing procedure (par 0107).
The combination of Lee’076 and You’876 discloses all the claim limitations but fails to explicitly teach: wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation.

However Choi#1’663 from the same field of endeavor (see, fig. 1, apparatus to transmit broadcast signals with handheld profile designed for use in handheld and vehicular devices, par 0061 and 0110) discloses wherein the first constellation mapping and the second constellation mapping each map the set of bits to different constellation signal points and the second constellation mapping is representative of a mapping which is associated with a rotated first constellation (Note, fig. 5b, two constellation mappers can modulate each cell words from the bit interleaver to complex-value constellation symbols, and then processed by MIMO encoder with phase hoping, phase hopping performs phase shift on one side transmitter as shown on fig. 32, par 0173, 0456. Noted: phase shift on one side transmitter of the two transmitters after constellation mapper as shown in fig. 5 is equivalent to both path applied with same constellation scheme and then one side path applied with rotated constellation after phase shift, par 0115 and 0169). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Choi#1’663 into that of Lee’076 modified by You’876. The motivation would have been to maximize a multiplexing gain and obtain optimum diversity gain according to the characteristic of a channel and CR of the FEC (par 0454).

Regarding claim 21 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the first SC channel and the second SC channel have a same center frequency (Note:  OFDM baseband signal converted into radio signal by performing up-conversion at a carrier frequency and multiple spatial streams are transmitted by using the same time-frequency resource, paragraph 0116 and 0129-0130) and the first channel resource is a first spatial stream of a MIMO transmission and the second channel resource is a second spatial stream of the MIMO transmission (see, Nt transmit streams are respectively transmitted through the Nt Tx antennas of the MIMO by performing precoding on R spatial streams, paragraph 0127, 0148-0150).

Regarding claim 22 (Previously Presented), Lee’076 discloses the WTRU of claim 21 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, par 0016-0017, 0108 and 0116), wherein the second channel resource is temporally offset from the first channel resource (see, CDD (Cyclic Delay Diversity) can be used for MIMO when rank is great than 1, par 0100, note: CDD  is transmit diversity mechanism implemented by applying a different phase delay (cyclic phase delay) for each OFDM subcarrier and thus time delay).

Claims 6, 8-10, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claims 1 and 20 above, and further in view of Mo et al (US 20070230594 A1, Priority Date: Mar 31, 2006).

Regarding claim 6 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116). 
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the first constellation mapping and the second constellation mapping are selected such that adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping (Note, achieve full transmit diversity when maximum likelihood condition satisfied by rearranging symbol position and swapping real and imaginary parts between tone-pairs using selected symbols and tones, paragraph 0005-0006, 0054 and 0056-0057, claim 1, 6 and 9, Note: maximum likelihood condition satisfied means adjacent constellations point pairs in the first mapping are non-adjacent in the second constellation mapping). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 8 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the generating of the at least two complex-valued symbols using the pipelined modulation (see, Fig.9-10,  information processor of transmitter generate Nt transmit complex-valued symbols using pipelined modulation scheme, paragraph 0112, 0118, 0124) further comprises, performing any one of: (i) a bit-wise operation to the set of bits prior to the mapping of the set of bits to the second symbol (see, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation and size of the information bit or encoded bit is various, paragraph 0122); or (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol . 
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses (ii) a symbol-wise operation performed on the first symbol to obtain the second symbol (see, transmitting symbols twice by selecting the position of the second symbol from the first symbol, paragraph 0053-0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 9 (Original), Lee’076 as modified by You’876 and Choi#1’663 discloses the method of claim 8 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116).  
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: the symbol wise operation is time-varying.
However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses the symbol wise operation is time-varying (see, second symbol have inverse position comparing with first symbol on the sub-carriers, paragraph 0054, note: position of the symbol indicate the timing sequence, and thus inverse the symbol position changed the timing sequence).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 10 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116). 
 The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: the mapping the set of bits to the second symbol using the second constellation mapping comprises at least modifying IQ values of the first symbol to generate the second symbol.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., par 0063, 0071-0072) discloses: the mapping the set of bits to the second symbol using the second constellation mapping comprises at least modifying IQ values of the first symbol to generate the second symbol ( see, transmitting symbols twice by swapping real and imaginary parts of the first symbol to generate the second symbol using the second constellation mapping, par 0006, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 19 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116). 
 The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: interleaving the first symbol and the second symbol prior to the selecting of the first and second channel resources.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses interleaving the first symbol and the second symbol prior to the selecting of the first and second channel resources (see, fig. 6, interleaver interleave the first symbol and second symbol before constellation mapper and frequency hopper, paragraph 0063, 0065).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Mo’594 into that of Lee’076 modified by You’876 and par 0065).

Regarding claim 23 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to perform at least one of (i) a bit-wise operation to the set of bits prior to the mapping of the set of bits to the second symbol (see, each of the Q channel encoders generate an encoded bit by performing channel coding on the information bit which is bit-wise operation and size of the information bit or encoded bit is various, paragraph 0122).
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: (ii) a time-varying symbol-wise operation performed on the first symbol to obtain the second symbol.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses (ii) a time-varying symbol-wise operation performed on the first symbol to obtain the second symbol (see, transmitting symbols twice in time-domain spreading by selecting the position of the second symbol from the first symbol, paragraph 0053-0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (par 0054).

Regarding claim 24 (Previously Presented), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: perform any of: (1) at least modify IQ values of the first symbol to generate the second symbol; or (2) interleave the first symbol and the second symbol prior to selection of the first and second channel resources.

However Mo’594 from the same field of endeavor (see, fig. 6 and 8, transmit symbols via transmitter which including scrambler, FEC encoder, serial-to-parallel (S/P) converter, interleaver, constellation mapper, modulator and antenna etc., paragraph 0063, 0071-0072) discloses: perform any of: (1) at least modify IQ values of the first symbol to generate the second symbol ( see, transmitting symbols twice by swapping real and imaginary parts of the first symbol to generate the second symbol using the second constellation mapping, paragraph 0006, 0054); or (2) interleave the first symbol and the second symbol prior to selection of the first and second channel resources.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Mo’594 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to utilize the time-domain diversity for data rates of 200 Mbps and lower (paragraph 0054).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claims 1 and 20 above, and further in view of Pi et al (US 20080225965 A1, Priority Date: Feb 28, 2008).
Regarding claim 11 (Original), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116). 
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: at least one of the first constellation mapping and the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses at least one of the first constellation mapping and the second constellation mapping is a square 64-QAM constellation mapping (see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pi’965 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to make sure each code block get roughly the same level of protection by carefully designing the channel interleaver including mapping from coded bits of different code blocks to modulation symbols, and the mapping from modulation symbols to time, frequency and spatial resources (paragraph 0155).

Regarding claim 25 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116).
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: wherein any of: the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping.

However Pi’965 from the same field of endeavor (see, fig. 4, transmitter chain processing data via modulator and DFT followed by IFFT etc. using MIMO in SC-FDMA system, paragraph 0128-0129, 0135) discloses the first constellation mapping or the second constellation mapping is a square 64-QAM constellation mapping (see, fig. 12, square 64-QAM used as modulation scheme, paragraph 0149, 0151 and table 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU as taught by Pi’965 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to make sure each code block get roughly the same level of protection by carefully designing the channel interleaver including mapping from coded bits of different code blocks to modulation symbols, and the mapping from modulation symbols to time, frequency and spatial resources (par 0155).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claim 1 above, and further in view of Tee et al (US 20130343311 A1, Priority Date: Aug 23, 2013).
Regarding claim 12 (Currently Amended), Lee’076 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108), further comprising: allocating the second channel resource for Note, Fig.9, Nt resource element mappers receive the respective Nt transmit streams for respective symbols from information processor, one or more resource blocks may be allocated and configured for information transmission and transmitter use single carrier, par 0096, 0113-0114, 0116, 0141).
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: wherein the allocating of the second channel resource for the second symbol is carried out according to a function that is based on parameters of the first channel resource.

However Tee’311 from the same field of endeavor (see, fig. 1, base station with antenna array transmit wireless signals to cellular sector in wireless network, paragraph 0019) discloses wherein the allocating of the second channel resource for the second symbol is carried out according to a function that is based on parameters of the first channel resource (see, fig. 5-6, identify resource allocation on second PDCCH for transmitting OFDM symbols base on decoding result of downlink control structure transmitted on first PDCCH, paragraph 0017, 0050, 0052, abstract, Note: downlink control structure including index to the starting REG and length of the allocated REGs, and random permutation could be performed on a function of cell ID to map logical to physical REGs, paragraph 0051).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Tee’311 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to provide resource allocation method for both contiguous and non-contiguous spectrum aggregation and save power since mobile station monitors the downlink control structure of its anchor carrier only (paragraph 0048).

Regarding claim 13 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 12 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: wherein a signaling field is used to indicate a predefined function and the parameters.
However Tee’311 from the same field of endeavor (see, fig. 1, base station with antenna array transmit wireless signals to cellular sector in wireless network, paragraph 0019) discloses: wherein a signaling field is used to indicate a predefined function and the parameters (see, base station use PDCCH on the anchor carrier to send carrier pointer message which could be decoded and indicate the non-anchor carrier,  paragraph 0046). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tee’311 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to provide resource allocation method for both contiguous and non-contiguous spectrum aggregation and save power since mobile station monitors the downlink control structure of its anchor carrier only (paragraph 0048).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claim 1 above, and further in view of Choi#2 et al (US 20020051431 A1,  Priority Date: Jul 18, 2001).
Regarding claim 14 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 12 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 


However Choi#2’431 from the same field of endeavor (see, fig. 1, UE connect to Node BS and RNC in a W-CMDA communication system, paragraph 0006) discloses wherein the function is based on any of: (1) a chip index of the first channel resource and allocates a chip index for the second channel resource that is separated by a coherence time from the first channel resource (see, Node B calculate the time difference between predetermined reference time and arrival time of the signal received over the RACH in unit of 1/8 chip and notify UE via time alignment bit (TAB) to be applied to signal transmitted from UE(including other channels),  par 0027-0031, 0065-0071); (2) a spatial sample stream index of the first channel resource; (3) a spatial time stream index of the first channel resource; or (4) a processing-time difference between a first signal processing path that corresponds with the first symbol and a second signal processing path that corresponds with the second symbol (Noted: examiner pick one of the option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Choi#2’431 into that of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to synchronize the UL DPCHs to perform communication using the USTS (par 0064).

Physical Layer Convergence Procedure (PLCP) header to indicate use of the pipelined modulation.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claim 1 above, and further in view of Wang et al (US 20150043407 A1).
Regarding claim 18 (Previously Presented), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108). 
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: wherein the WTRU uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the pipelined modulation.

However Wang’407 from the same field of endeavor (see, fig. 1, wireless communications system 100 including AP and a plurality of wireless access terminals communicate with each other through frame structures, par 0022) discloses: wherein the WTRU uses a signaling field in a Physical Layer Convergence Procedure (PLCP) header to indicate use of the pipelined modulation (see, signaling subfields of PLCP (physical layer convergence procedure) header carries information of the transmitter such as modulation and coding scheme (MCS), number of spatial streams, STBC parity check bits, par 0027-0028).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wang’407 into that of Lee’076 modified by par 0028).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’076 in view of You’876, and further in view of Choi#1’663 as applied to claims 1 and 20 above, and further in view of Elbwart et al (US20090052576A1).
Regarding claim 26 (New), Lee’076 modified by You’876 and Choi#1’663 discloses the method of claim 1 (see, fig. 1 and 9, transmit reference signals in wireless communication system, paragraph 0016-0017, 0108).
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: wherein the mapping to the first symbol and the mapping to the second symbol, each use all of the bits in the set of bits.

However Elbwart’576 from the same field of endeavor (see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: wherein the mapping to the first symbol and the mapping to the second symbol, each use all of the bits in the set of bits (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the method of transmitting a reference signal of Lee’076 modified by You’876 and Choi#1’663. The par 0019).

Regarding claim 27 (New), Lee’076 discloses the WTRU of claim 20 (see, Fig. 1 and 9, UE transmits reference signals over a plurality of single carrier or multiple carriers in wireless communication system, paragraph 0016-0017, 0108 and 0116), wherein the processor (see, fig. 9, information processor 110, par 0109) is configured to.
The combination of Lee’076, You’876 and Choi#1’663 discloses all the claim limitations but fails to explicitly teach: map to the first symbol all of the bits in the set of bits and to map to the second symbol all of the bits in the set of bits.

However Elbwart’576 from the same field of endeavor (see, fig. 22 and 31,  transmitting apparatus 3101 performs voice communication or data communication with a receiving apparatus 3110, par 0192, 0194) discloses: map to the first symbol all of the bits in the set of bits and to map to the second symbol all of the bits in the set of bits (see, Fig. 22, Each 4-bit word is used as input to two distinct diversity branches before interleaving and mapping onto complex symbols employing two different AICO mappings (first 16 QAM constellation and second rearranged constellation), par 0192).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the WTRU of transmitting and receiving a data bit stream in a communication system using 16-QAM constellations as taught by Elbwart’576 into the WTRU of transmitting a reference signal of Lee’076 modified by You’876 and Choi#1’663. The motivation would have been to provide a modulation and coding scheme with improved bit-error rate (par 0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473